DETAILED ACTION
	This Office Action is in response to an Application, filed 23 December 2020, wherein Claims 1-10 and 12-16 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The present application was filed with 15 Claims numbered 1-10 and 12-16. The Examiner believes missing claim 11 was merely a typo. At this time, it is not an issue and no course of action is necessary. If the application becomes in condition for allowance in the future the re-numbering will be addressed at that time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmansky et al. (US 20170105104) in view of Boss et al. (US 20180365785).

As to Claim 1, Ulmansky discloses a method for event response, the method comprising: (b) receiving, by the processor, a plurality of profiles from the plurality of user equipments (Paragraphs [0082][0083] describe how the server 116 receives profiles of the one or more caregivers; Table 1 and Paragraphs [0094][0095] provide an example of the caregiver profiles and associated parameters); (c) receiving, by the processor, an indication that at least one of the plurality of user equipments are located within a predetermined geographic area (Paragraph [0062] describes how the profiles of the caregivers may be dynamically updated based on vehicle data received from one or more connected vehicles in the vicinity of the vehicle 106; See also Fig. 4A); (d) receiving, by the processor, an alert (Paragraph [0084] describes how processor 302 (in server 116) receives alert information from electronic device 102 associated with driver 108 – the alert information indicating a detected change in the health condition of the driver 108); (e) determining, by the processor, a plurality of instructions for each one of the at least one of the plurality of user equipments based on the received plurality of profiles (Paragraphs [0084][0085] describe how processor 302 selects one or more caregivers based on their profile information and customizes alert information to send to the caregivers based on their profiles; See also Fig. 4A and Paragraphs [0095]-[0097] for a specific example); and (f) transmitting, by the processor, a plurality of instructions to the at least one of the plurality of user equipments (Paragraphs [0084][0085] describe how processor 302 selects one or more caregivers based on their profile information and customizes alert information which is sent to the caregivers based on their profiles; See also Fig. 4A and Paragraphs [0095]-[0097] for a specific example).
	Ulmansky discloses receiving profile information from a plurality of caregivers, as cited above. Ulmansky does not explicitly disclose (a) transmitting, by a processor, a profile questionnaire to a plurality of user equipments.
	In an analogous art, Boss discloses (a) transmitting, by a processor, a profile questionnaire to a plurality of user equipments (Paragraphs [0041][0013] describe how the task coordination server receives a variety of participant information from various first responders and non-first responders – the information gathered through questionnaires by the server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the emergency alert system, put forth by Ulmansky, specifically the methods of obtaining profile information from users, to include the techniques of Boss, specifically the use of profile questionnaires to obtain the user profiles.
	The suggestion/motivation for doing so would have been to receive the profile data of interest, specified by the questionnaire, instead of including arbitrary profile information sent by user without a questionnaire directing them with specific questions.

	As to Claim 3, Ulmansky/Boss disclose wherein the plurality of user equipments comprise a plurality of smartphones, cellphones, and wearables (Ulmansky: Fig. 1 Electronic devices 102 and 110; Paragraph [0017] wherein electronic device 102 may be mobile phone or wearable device).

	As to Claim 4, Ulmansky/Boss disclose wherein the alert is at least one of a 911 call, an emergency response alert, and a social media post (Ulmansky: Paragraphs [0032][0033] describe how the received alert may a health condition of a driver in a medical emergency situation such as a sudden experience of a heart attack).

	Claims 6, 8-9, 12, and 14-15 recite all the same elements as Claims 1 and 3-4, but in Apparatus form and CRM form (Ulmansky: Fig. 3), therefore the same rationale applies equally as well.

	Claims 2, 5, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmansky et al. (US 20170105104) in view of Boss et al. (US 20180365785) and further in view of Moore (US 20070219810).

	As to Claim 2, Ulmansky/Boss disclose the method according to claim 1, as cited above. Boss further discloses how the participant information (received in the questionnaire) includes skills, expertise, and other participant information (See [0041]). However, Ulmansky/Boss do not explicitly disclose wherein the profile questionnaire comprises medical skills questions, emergency response experience questions, law enforcement questions, and military questions.
	In an analogous art, Moore discloses wherein the profile questionnaire comprises medical skills questions, emergency response experience questions, law enforcement questions, and military questions (Paragraphs [0059][0062] describe how a personal profile is established by way of questionnaire – the personal profile comprising information regarding the participants likely personal response to an emergency situation – the person profile information including military service questions, law enforcement questions, medical services training, emergency services training, and other information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the emergency response system put forth by Ulmansky/Boss, specifically the information collected in the profile questionnaire, to include the profile questions taught by Moore.
	The suggestion/motivation for doing so would have been to collect more extensive background information on the participant for their profile to assist in selecting who gets proper notifications.

	As to Claim 5, Ulmansky/Boss/Moore disclose wherein the plurality of profiles comprise at least medical skill information, emergency response experience information, law enforcement information and military information (Moore: Paragraphs [0059][0062] describe how a personal profile is established by way of questionnaire – the personal profile comprising information regarding the participants likely personal response to an emergency situation – the person profile information including military service information, law enforcement information, medical services training, emergency services training, and other information). Motivation provided above with reference to Claim 2.

	Claims 7, 10, 13, and 16 recite all the same elements as Claims 4 and 5. Therefore, the supporting rationale applies equally as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis (US 20130218931) discloses a system for collecting information from users including their skills, expertise, certs, etc. in order to determine what they are qualified to do in emergency situations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459